I concur in the reversal of the judgment. I am further of the opinion that the judgment should be reversed on other grounds. Judge Henderson holds the evidence in regard to the statements made by deceased as presented in the bill of exceptions admissible, and intimates rather strongly that if the bills had more fully presented the questions, and shown the facts more in detail, these statements might have been held inadmissible on the ground that they were opinions of the declarant and not the *Page 587 
statement of a fact. This leaves the question open for another trial and in such condition that proper bills more fully presenting these matters would or might require a reversal in case of another conviction. One of these bills refers to the statement of facts for a more complete statement. As I view these bills and the statements of deceased as presented in them, they show two expressions of the opinion of the deceased, and as I understand the statement of facts as contained in the record, it is shown that they are but her opinions and not the statement of a fact. In fact the record would seem to exclude that she knew whereof she spoke and could not have known that appellant poisoned her by placing strychnine in the syringe. It occurs to me, in this connection, that one of her statements contained in the bill of exceptions to the effect that her husband had strychnine in his pocket, which was denied by him, shows that she was drawing a conclusion from a fact denied by appellant; and it further shows that she did not know the fact that strychnine was placed by her husband in the syringe, but that it was her opinion only, based on her suspicion. I believe these statements should have been excluded.
Again, I do not believe the testimony of the witness Shanks in regard to her former intimacy of an illicit nature with appellant was admissible. These relations had ceased two years prior to the death of deceased, and therefore could not have entered into any motive on his part or inducement to dispose of his wife. She had been discarded for a later mistress, and the one around which this case seems to have hung so far as the prosecution is concerned. Whatever of feeling, if any, had existed, between appellant and his wife in regard to Shanks had evidently passed. It would hardly be a conclusion in the most remote degree inferable from her evidence that appellant would have been induced to kill his wife. This evidenec was illegal and of course very hurtful. Had the State offered to prove appellant's general bad reputation for chastity or immorality along the line indicated, or his reputation in that respect, it would have been clearly inadmissible. The State could not have put his reputation in evidence. If his general reputation in this respect could not be introduced, it would hardly be contended that specific acts proving the same fact could be introduced. Therefore, I believe this judgment should have been reversed for these additional reasons.